      Case 4:19-cv-03921 Document 1 Filed on 10/09/19 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CHRISTOPHER BALDWIN                                   §
                                                      §
v.                                                    §
                                                      §       CIVIL ACTION NO. 4:19-cv-03921
MORTGAGE ELECTRONIC REGISTRATION                      §
SYSTEM, INC.;                                         §
ROUNDPOINT MORTGAGE SERVICING                         §
CORPORATION; and                                      §
GREAT AMERICAN INSURANCE                              §
COMPANY                                               §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THIS COURT:

       Great American E&S Insurance Company (incorrectly sued as Great American Insurance

Company) (hereinafter “Great American”), Defendant in the above styled and numbered cause,

files this, its Notice of Removal, and would show the Court as follows:

       1.      Great American E&S Insurance Company (incorrectly sued as Great American

Insurance Company)has been sued in a civil action styled Cause No. 2019-55863; Christopher

Baldwin v. Mortgage Electronic Registration System, Inc., RoundPoint Mortgage Servicing

Corporation, and Great American Insurance Company; in the 334th District Court in Harris

County, Texas (hereafter referred to as “the state court action”). The original petition in the state

court action was filed August 13, 2019. On September 10, 2019, Great American received citation

and a copy of the petition, and it was determined that diversity jurisdiction was proper, pursuant

to 28 U.S.C. §1332.

       2.      Great American files this notice of removal pursuant to the provisions of 28 U.S.C.

§1441, et. seq., to remove this action from the District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.
          Case 4:19-cv-03921 Document 1 Filed on 10/09/19 in TXSD Page 2 of 5



           3.       Plaintiff, in its original petition, alleges that Defendant Great American wrongfully

denied or delayed payment for claims for damage to a structure allegedly resulting from a covered

cause of loss that is insured by Great American, thereby breaching the policy of insurance issued

by Great American to Plaintiff’1. Plaintiff also alleges that Defendant Great American violated

Chapters 541 (formerly Article 21.21) of the Texas Insurance Code and the Texas Deceptive Trade

Practices Act. Plaintiff further alleges that Great American’s actions in investigating and delaying

or denying Plaintiff’s claim for insurance benefits constituted a violation of the common law duty

of good faith and fair dealing. Plaintiff further alleges that Great American acted fraudulently in

handling Plaintiff’s claim.

           4.       This Court has original jurisdiction over this civil action under the provisions of 28

U.S.C. §1332. Plaintiff is a citizen of the state of Texas. Defendant, Great American, is a

corporation incorporated in Delaware, with its principal place of business in Ohio. A corporation

is a citizen of the state where it is incorporated and the state where it has its principal place of

business. See Thompson v. Deutsche Bank Nat’l Tr. Co., 775 F.3d 298, 303 (5th Cir. 2014) (citing

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999). Therefore, for

purposes of diversity, Great American is a citizen of Delaware and Ohio. Defendant Mortgage

Electronic Registration Systems, Inc., is a corporation incorporated in Delaware, with its principal

place of business in Reston, Virginia. Therefore, for purposes of diversity, Mortgage Electronic

Registration Systems, Inc. is a citizen of both Delaware and Virginia.2 Defendant RoundPoint

Mortgage Servicing Corporation is a corporation incorporated in Delaware with its principal place


1
 Plaintiff is not an insured (named or otherwise) under the policy that forms the basis of this lawsuit. Rather, the
policy at issue in this case is a “lender placed” insurance policy that is issued to and exists to protect the interests of
Great American’s insureds.
2
    Mortgage Electronic Registration Systems, Inc. filed its answer on September 30, 2019.

                                                             2
          Case 4:19-cv-03921 Document 1 Filed on 10/09/19 in TXSD Page 3 of 5



of business in Charlotte, North Carolina. Therefore, for diversity purposes, RoundPoint Mortgage

Servicing Corporation is a citizen of Delaware and North Carolina.3

           5.      Based on the information contained within plaintiff’s previous demand letter and

plaintiff’s original petition filed in State Court, it appears the amount in controversy in this lawsuit

is in excess of $75,000, exclusive of interest and costs.

           6.      Venue is proper in Houston Division of the Southern District of Texas because the

insured property is located in Richmond, Fort Bend County, Texas, which is the location where

the facts giving rise to this suit took place.

           7.      In accordance with 28 U.S.C. § 1446 (a), the following are attached hereto:

                  Exhibit A:       Index of Matters Being Filed;

                  Exhibit B:       A copy of the Citation as to Great American E&S Insurance
                                    Company;

                  Exhibit C:       Plaintiff’s Original Petition;

                  Exhibit D:       Defendant Great American E&S Insurance Company’s Original
                                    Answer;

                  Exhibit E:       Defendants Mortgage Electronic Registration Systems, Inc. and
                                    RoundPoint Mortgage Servicing Corporation’s Original Answer;

                  Exhibit F:       The state court’s Docket Sheet;

                  Exhibit G:       List of all Parties and Counsel of record;

                  Exhibit H:       Defendant Great American E&S Insurance Company’s Consent to
                                    Removal of Case to Federal Court; and

                  Exhibit I:       Defendants Mortgage Electronic Registration Systems, Inc. and
                                    RoundPoint Mortgage Servicing Corporation’s Consent to Removal
                                    of Case to Federal Court.



3
    RoundPoint Mortgage Servicing Corporation filed its answer on September 30, 2019.

                                                         3
       Case 4:19-cv-03921 Document 1 Filed on 10/09/19 in TXSD Page 4 of 5



        8.      The citation and petition in this action were served on Great American on

September 10, 2019 by serving its registered agent: CT Corporation System, 1999 Bryan Street,

Suite 900, Dallas, Texas 75201. This notice of removal is filed within 30 days of receipt of the

petition and is timely filed under 28 U.S.C. § 1446(b). Furthermore, this notice of removal is being

filed within one year of the date this action commenced.

        9.      In accordance with 28 U.S.C. §1446(d), written notice of the filing of this notice of

removal will be promptly served upon all adverse parties, and a copy of this notice of removal

promptly will be filed with the Clerk of the District Court of Harris County, Texas.

        Defendant Great American E&S Insurance Company respectfully requests that this action

be removed to this Court and that this Court accept jurisdiction of this action and place this action

on the docket of this Court for further proceedings as though the action originally had been

instituted in this Court.

                                              Respectfully submitted,

                                              GAUNTT KOEN BINNEY & KIDD, LLP


                                              By: __________________________
                                                     J. Chad Gauntt
                                                     State Bar No. 07765990
                                                     Southern District Federal ID: 14135
                                              25700 Interstate 45 N., Suite 130
                                              Spring, Texas 77386
                                              Telephone:     281-367-6555
                                              Facsimile:     281-367-3705
                                              Email:         chad.gauntt@gkbklaw.com
                                              Counsel for Defendant,
                                              Great American E&S Insurance Company




                                                  4
      Case 4:19-cv-03921 Document 1 Filed on 10/09/19 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       This pleading was served in compliance with Rule 5 Federal Rules of Civil Procedure on
October 9, 2019, via facsimile, first class regular mail, certified mail, return receipt requested
and/or electronically.

Stephen E. Menn (SBN: 13942200)
Law Office of Stephen E. Menn
P.O. Box 572774
Houston, TX 77257
Telephone:     832-654-2948
Facsimile:     888-653-4543
Email:         stephen_menn@sbcglobal.net
Counsel for Plaintiff

Daniel P. Troiano (SBN: 24070692)
Emily G. Stroope (SBN: 24106520)
McGlinchy Stafford, PLLC
Three Energy Square
6688 North Central Expressway, Suite 400
Dallas, Texas 75206
Telephone:     214-445-2445
Facsimile:     214-445-2450
Email: dtroiano@mcglinchey.com
        estroope@mcglinchey.com


                                             _/s/ J. Chad Gauntt_________________
                                                      J. Chad Gauntt




                                                5
